FILED
                            NOT FOR PUBLICATION                               JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICHARD M. GILMAN,                                No. 09-16087

              Plaintiff - Appellee,               D.C. No. 2:05-cv-00830-LKK-
                                                  GGH
  v.

ARNOLD SCHWARZENEGGER,                            MEMORANDUM *
Governor of California and ROBERT
DOYLE, Chairman of the Board of Parole
Hearings,

              Defendants - Appellants.




                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                        Argued and Submitted April 13, 2010
                             San Francisco, California

Before: KOZINSKI, Chief Judge, NOONAN and CALLAHAN, Circuit Judges.

       The district court did not err in certifying the class, regardless of whether we

review its decision de novo or for abuse of discretion. Viewed as a whole, the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
complaint constitutes a challenge to “a system-wide practice or policy that affects

all of the putative class members.” Armstrong v. Davis, 275 F.3d 849, 868 (9th

Cir. 2001). Because the claims of the named plaintiffs are coextensive with those

of the rest of the class with regard to the Board of Parole Hearings, the plaintiffs’

claims are sufficiently typical as well. Hanlon v. Chrysler Corp., 150 F.3d 1011,

1020 (9th Cir. 1998). Finally, the plaintiffs satisfy Rule 23(b)(2), as they request

an injunction imposing standards for parole hearings that would apply across the

entire class. See Walters v. Reno, 145 F.3d 1032, 1047 (9th Cir. 1998).

      We express no view as to whether further sub-classifications may be

necessary or appropriate.

      AFFIRMED.




                                           2